Name: Commission Regulation (EC) No 385/2004 of 1 March 2004 amending Regulation (EC) No 2341/2003 derogating from Regulation (EC) No 780/2003 as regards a tariff subquota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 02062991
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32004R0385Commission Regulation (EC) No 385/2004 of 1 March 2004 amending Regulation (EC) No 2341/2003 derogating from Regulation (EC) No 780/2003 as regards a tariff subquota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 02062991 Official Journal L 064 , 02/03/2004 P. 0024 - 0024Commission Regulation (EC) No 385/2004of 1 March 2004amending Regulation (EC) No 2341/2003 derogating from Regulation (EC) No 780/2003 as regards a tariff subquota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular the first subparagraph of Article 32(1) thereof,Whereas:(1) Following a successful appeal of an operator to an independent body under Dutch jurisdiction against the decision of the Dutch authorities not to approve that operator in accordance with Articles 8 and 9 of Commission Regulation (EC) No 780/2003 of 7 May 2003 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2003 to 30 June 2004)(2) and, consequently, to reject his application for an import licence lodged during the first period (1 to 4 July 2003) in accordance with the first indent of Article 12(2) of that Regulation, the Dutch authorities were bound to approve this operator retrospectively and to issue an import licence in respect of 33,34071 tonnes of frozen meat of bovine animals for that period.(2) As a consequence, the quantities available for the period 3 to 7 May 2004 in accordance with Article 1(2)(a)(ii) of Commission Regulation (EC) No 2341/2003(3) should be adapted in order to guarantee that the quantity of 34450 tonnes overall available for the year 2003/2004 as stipulated in the second subparagraph of Article 12(2) of Regulation (EC) No 780/2003 is not exceeded.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1In Article 1(2)(a) of Regulation (EC) No 2341/2003, point (ii) is replaced by the following:"(ii) 5708,65929 tonnes for the period from 3 to 7 May 2004;".Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 114, 8.5.2003, p. 8.(3) OJ L 346, 31.12.2003, p. 33.